Name: Commission Regulation (EEC) No 2540/84 of 5 September 1984 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  processed agricultural produce;  agricultural policy;  distributive trades;  prices
 Date Published: nan

 6. 9. 84 Official Journal of the European Communities No L 238/ 15 COMMISSION REGULATION (EEC) No 2540/84 of 5 September 1984 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 on the sale of skimmed-milk powder from public stocks for use in feed for animals other than young calves THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), and in particular Article 4 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 368/77 (*), as last amended by Regulation (EEC) No 1 906/84 (6), and Commission Regulation (EEC) No 443/77 0, as last amended by Regulation (EEC) No 1069/84 (8), the intervention agencies are to sell skimmed-milk powder put into storage before 1 May 1983 ; Whereas, in view of the limited quantities still available which satisfy this condition as to age, and in order that implementation of the measure concerned may continue in the normal way, the abovementioned sales should be extended to skimmed-milk powder put into storage before 1 June 1983 ; Whereas Regulation (EEC) No 368/77 does not lay down provisions concerning conversion of the price into national currency ; whereas experience has shown that in the case of an invitation to tender it should be specified that the representative rate applicable to the minimum price, the price offered and the price payable by the successful tenderer is to be . that valid on the closing date for the submission of tenders under the invitation to tender concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 368/77 and Article 1 of Regulation (EEC) No 443/77, '1 May 1983' is hereby replaced by '1 June 1983'. Article 2 The following Article 19a is hereby inserted in Regula ­ tion (EEC) No 368/77 : ' Article19a The conversion rate applicable to the price offered as referred to in Article 9 (2) (c), the minimum price as referred to in Article 11 ( 1 ), and the price payable as referred to in Article 13 (2), shall be the representative rate in force on the closing date for the submission of tenders under the invitation to tender concerned.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 13 . (2) OJ No L 150, 6. 6 . 1984, p. 6 . O OJ No L 132, 21 . 5. 1983, p. 33 . O OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 52, 24. 2. 1977, p. 19 . (6) OJ No L 178 , 5 . 7. 1984, p. 19 . O OJ No L 58, 3 . 3 . 1977, p. 16 . (") OJ No L 105, 18 . 4. 1984, p. 11 .